Citation Nr: 1816416	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1998 until August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The May 2010 rating decision denied an increased rating for migraine headaches.  In November 2015, the Board granted an increased rating for migraine headaches and determined that a claim for a TDIU had not been raised by the record.  The Veteran appealed the portion of the decision that found that a TDIU was not raised by the record to the Court of Appeals for Veterans Claims (the Court).  In July 2016, the Court granted the Veteran's appeal and vacated that specific portion of the Board's November 2015 decision for re-adjudication in accordance with a Joint Motion for Remand.  

In September 2016, Board found that a claim for a TDIU had been raised by the record, and remanded the claim to the RO for further development, including a new VA examination.  The directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's service-connected migraine headaches have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extraschedular basis.  38 U.S.C. §§1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more; or as a result of two or more service connected disabilities, provided at least one disability is rated at 40 percent or more, and there are additional service connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a).

Analysis

In July 2009, the Veteran requested an increased disability rating for his service-connected migraine headaches.  During the appeal period, the Veteran made statements indicating his service-connected disability affected his ability to work.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal period before the Board begins in July 2008, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran is currently in receipt of service connection for migraine headaches evaluated as 50 percent disabling; a lumbar spine disability, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and tinea pedis, evaluated as non-compensable.  His combined rating is 60 percent.  Consequently, he is not eligible for a TDIU on a schedular basis, and the only question for the Board is whether TDIU is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b). 

The Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b).  As is discussed below, the Board has determined that the most probative evidence of record demonstrates that the Veteran has not been rendered unemployable solely due to his service-connected migraine headaches.

In August 2017, the Veteran completed VA From 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran reported that he worked for 39 hours per week as a stocker from October 2013 to November 2014, that he worked for 30 hours per week as a driver from August 2015 to December 2015, and that he has worked for 40 hours per week as a mechanic since December 2015.  The Veteran has not asserted that any of this was marginal employment.  Therefore, the evidence demonstrates that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected migraine headaches for the period from October 2013 to November 2014, and from August 2015 to present.  For the remaining appeal period, from July 2008 through September 2013, and from December 2014 through July 2015, the preponderance of the remaining evidence does not support that the Veteran's service-connected migraine headache disability precluded him from following a substantially gainful occupation.

In September 2009, the Veteran was afforded VA examination to determine the severity of his migraine headaches.  The Veteran reported experiencing headaches 3 times per week, lasting from 45 minutes to 2 days.  Based on the examination, the Veteran concluded that the Veteran's headaches had a moderate effect on his occupation due to an inability to concentrate.  The finding that the headaches caused a moderate effect is inconsistent with a conclusion that the headaches precluded substantially gainful employment.

In October 2013, the Veteran was provided another VA examination as part of his claim for an increased rating for his migraines.  At the examination, the Veteran speculated that his headaches may be stress-related.  The Veteran reported headaches twice a week, lasting two or three days, which he treats with over-the-counter medication.  The examiner concluded that Veteran's migraine headaches impacted his ability to work because he would have to stop what he was doing.  

Pursuant to a Board Remand, the Veteran was afforded another VA examination in July 2017, during the period when the Veteran was working.  The Veteran reported constant, pulsating or throbbing head pain on both sides of his head which gets worse with physical activity.  He was found to have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The Veteran indicated that he lost five weeks of work time in the last 12 months, and he cannot predict when he will have debilitating symptoms.  Based on the examination, the VA examiner recommended employment in a low-stress, flexible environment that would allow the Veteran to complete his work assignments on days when he did not experience headaches.   

In a September 2017 letter, during the period when the Veteran was working, the Veteran's VA treating neurologist wrote that the Veteran's chronic migraines would require work place adjustments, such as short rest breaks, time to take medication, reduced exposure to light and noise, and an ergonomic chair.  Notably, the treating neurologist did not indicate that the Veteran would be unable to work at all.

The Board concludes that TDIU is not warranted under the circumstances of this case. The totality of the evidence, particularly the opinion supplied by the July 2017 VA examiner, weighs against the Veteran's TDIU claim.  The July 2017 VA examination report, in pertinent part, essentially found that the Veteran was not precluded from working in a low-stress, flexible environment.  The VA examiner, in addition, offered the opinion after having had an opportunity to review the Veteran's complete medical record, and conducting an appropriate examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In support of his TDIU claim, the Veteran has made lay statements attesting to his unemployability.  These statements assert that the Veteran's headaches are so severe that he is unable to work.  In a September 2010 statement, the Veteran contended that his migraine headaches affected his employment.  He contended that in 2008, he had to leave work multiple times to seek emergency treatment for his migraines.  He felt that his work was terminated due to his migraines.  He had recently started school but had to miss days due to his headaches and he was not sure how long he could continue in his program.  An October 2013 treatment record reflects the Veteran's statement that he thought his headaches might be stress-related because they would increase when he would begin working. 

The Veteran and other lay witnesses are competent to state what effects the Veteran's disabilities have on his employment, and the Board finds these statements to be credible.  However, the Board finds these statements to be outweighed by the findings of the July 2017 VA examiner and VA treating physicians, who have greater medical expertise in ascertaining the impairment associated with disability.  Given that, the Board finds that these opinions outweigh that offered by the Veteran himself.  The Board acknowledges the fact that the Veteran is in receipt of a 50 percent disability rating for migraine headaches under Diagnostic Code 8100, which provides such a rating when the migraines are characterized by very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  However, the Court has held that the term "economic inadaptability" is not synonymous with "an inability to work."  See Pierce v. Principi, 18 Vet. App. 440 (2004).  Specifically, the Court explained that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id.  In this case, as explained above, while the Veteran's migraine headaches are productive of severe economic inadaptability, they have not been shown to preclude the Veteran from gainful employment.  Thus, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved, as the record shows the Veteran is not precluded from employment and is currently employed.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The schedular criteria for TDIU are not met and the Veteran has not been shown to be unemployable as a result of his service-connected migraine headaches.  Therefore, referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C. § 5107; Gilbert, supra.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to migraine headaches is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


